Exhibit 10.37

 

LOGO [g8364783647_image01.jpg]

 

TO:    Timothy J. Beaudin FROM:    Nelson C. Rising DATE:    January 14, 2005
SUBJECT:    Amendment No. 1 to Amended Memorandum of Understanding regarding
Employment

 

This Amendment (“Amendment”) to the Amended Memorandum of Understanding dated
December 30, 2003 (collectively, the “Memorandum”) amends certain terms and
conditions of the terms of your employment with Catellus Operating Limited
Partnership or any affiliate thereof (the “Company”). Unless otherwise stated,
all capitalized terms have the meanings defined in the Amended Memorandum of
Understanding.

 

Per the terms of the Amended Memorandum of Understanding, the Company asked you
to commit to work on the REIT transition and other special projects through
March 31, 2005, as the Company pursued restructuring efforts to operate more
efficiently, consistent with a focus on new development of industrial product.
At that time, we envisioned that your work would not be completed until March
31, 2005. You have now completed the majority of the your responsibilities
related to the REIT transition and the Company’s restructuring efforts, and you
and the Company have agreed to an earlier termination date on the terms and
conditions provided herein.

 

The following provisions shall govern your employment:

 

1. New Date of Termination. Your Date of Termination shall be accelerated 45
days to February 15, 2005, and all references to March 31, 2005 as a Date of
Termination or a date through which you must be continually employed to be
eligible for certain compensation and benefits shall be changed to February 15,
2005 (the “New Date of Termination”).

 

2. Bonuses and Compensation and Benefits Upon Termination. You shall remain
eligible for all of the compensation and benefits provided in the Amended
Memorandum of Understanding on the terms and conditions stated therein, except
that your eligibility for such amounts will be determined on the basis of
whether you remain employed by the Company or an affiliate through the New Date
of Termination of February 15, 2005.



--------------------------------------------------------------------------------

Timothy J. Beaudin

Amendment No. 1 to Memorandum of Understanding

December 31, 2004

Page 2 of 3

 

3. Benefits upon Termination in the event of Termination on February 15, 2005.
Paragraph 10.2(b) is deleted in its entirety and the following substituted
therefore:

 

(b) Termination on February 15, 2005. If your employment terminates on February
15, 2005 (or you and the Company mutually agree to continue your employment
after February 15, 2005), then in addition to the amounts payable under Section
10.2(a), you shall be entitled to the following:

 

i) on March 1, 2005, the Company shall pay you a lump sum amount equal to two
(2) times your Average Salary and Bonus (as calculated under Section 10.2(g)),

 

ii) the Company shall pay you your 2004 annual bonus the earlier of (a) the date
on which 2004 annual bonuses are paid to other senior managers or (b) March 31,
2005,

 

iii) no later than March 31, 2005, the Company shall pay you your 2005 pro rata
annual bonus,

 

iv) the Company shall pay you all amounts owed under the Executive Deferred
Compensation Plan and any other deferred compensation program now or hereafter
established by the Company (collectively, the “Deferred Compensation Plan”) in
accordance with the terms of the applicable plan, provided however, (1) if you
remain employed after February 15, 2005, any such amounts will not be paid until
thirty days after your last day of employment with the Company, and (2) the
Earnings Enhancement as defined in the Deferred Compensation Plan shall not be
paid until six months after your last day of employment with the Company, and

 

v) any stock options, restricted shares, or restricted stock units held by you
shall become fully vested pursuant to Section 5.

 

As a condition to your receipt of the lump sum payment under this section, and
of the Company’s obligation to make such payment, you agree to sign the Release
attached to the Amended Memorandum of Understanding as Appendix B on or after
the Date of Termination.

 

4. Pay Dates. Unless otherwise provided herein, the dates for payments to be
made upon termination shall be calculated so that you are paid on a date that is
the same number of days from your original Date of Termination and the original
pay date set forth in the Amended Memorandum of Understanding. For



--------------------------------------------------------------------------------

Timothy J. Beaudin

Amendment No. 1 to Memorandum of Understanding

December 31, 2004

Page 3 of 3

 

example, if a payment was scheduled to be made on a date 15 days following your
original Date of Termination, you shall be paid such payment 15 days following
your New Date of Termination.

 

5. Amendments. No amendments to this Memorandum may be made except by a writing
signed by you and the Company. Except as provided herein, all other terms and
conditions of the Amended Memorandum of Understanding remain in full force and
effect.

 

6. Governing Law. This Memorandum shall be governed by the internal laws of the
State of California.

 

CATELLUS OPERATING LIMITED PARTNERSHIP             By:  

/s/ Nelson C. Rising

--------------------------------------------------------------------------------

                Nelson C. Rising                 Chairman of the Board and      
          Chief Executive Officer                         ACCEPTED AND AGREED:  
          By:  

/s/ Timothy J. Beaudin

--------------------------------------------------------------------------------

                Timothy J. Beaudin             Date: January 14, 2005